Case: 19-50251      Document: 00515466585         Page: 1    Date Filed: 06/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-50251                               FILED
                                                                           June 25, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLOTTE NICOLE O’NEAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:18:CR-257-13


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Charlotte Nicole O’Neal pleaded guilty to conspiracy to possess with
intent to distribute methamphetamine, and the district court imposed a
sentence of 120 months in prison to be followed by five years of supervised
release. On appeal, O’Neal argues that the Government breached the terms of
the plea agreement by failing to discharge its obligation to inform the district
court of the nature and extent of her cooperation.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50251    Document: 00515466585     Page: 2   Date Filed: 06/25/2020


                                 No. 19-50251

      Because, as she concedes, O’Neal did not raise the issue of the alleged
breach before the district court, we review for plain error only. Puckett v.
United States, 556 U.S. 129, 135 (2009); United States v. Kirkland, 851 F.3d
499, 502-03 (5th Cir. 2017). The record, as supplemented, reveals that the
Government provided the district court with a detailed account of O’Neal’s
cooperation as well as an explanation of why her cooperation did not rise to the
level of substantial assistance meriting a U.S.S.G. § 5K1.1 motion. Moreover,
the district court reviewed O’Neal’s departure motion, in which she set out
some details of the nature and extent of her alleged cooperation. See United
States v. Hooten, 942 F.2d 878, 884 (5th Cir. 1991). Accordingly, O’Neal has
not met her burden of establishing by a preponderance of the evidence that the
Government breached its obligation under the plea agreement. See United
States v. Gonzalez, 309 F.3d 882, 886 (5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                       2